UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED FEBRUARY 28, 2011 COMMISSION FILE NUMBER 000-27688 SURGE COMPONENTS, INC. (Exact name of registrant as specified in its charter) Nevada 11-2602030 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 95 East Jefryn Blvd., Deer Park, New York (Address of principal executive offices) (Zip code) Issuer's telephone number: (631) 595-1818 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of April 14, 2011 there were 9,035,012 outstanding shares of the Registrant's Common Stock, $.001 par value. 1 SURGE COMPONENTS, INC TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of February 28, 2011 (unaudited) and November 30, 2010 3 Consolidated Statements ofIncome for the three months ended February 28, 2011 and 2010 (unaudited) 5 Consolidated Statements of Cash Flows for the three months ended February 28, 2011 and 2010 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II - OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. (Removed and Reserved) 31 Item 5. Other Information 31 Item 6. Exhibits 31 SIGNATURES 32 2 PART I Financial Information ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS AND NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS. SURGE COMPONENTS, INC. AND SUBSIDIARIES Consolidated Balance Sheets ASSETS February 28, November 30, Current assets: Cash $ $ Restricted cash Accounts receivable - net of allowance for doubtful accounts of $19,513 Inventory, net Prepaid expenses and income taxes Total current assets Fixed assets – net of accumulated depreciation and amortization of $2,185,308 and $2,163,816 Other assets Total assets $ $ See notes to financial statements 3 SURGE COMPONENTS, INC. AND SUBSIDIARIES Consolidated Balance Sheets February 28, November 30, LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Loan payable $
